DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species I-Figure 4 (claims 1-3, 5-6, 8, and 10) in the reply filed on May 12, 2022 is acknowledged.
Claims 4, 7, 9, and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 7 and 11 are withdrawn since it is directed to a non-elected species.  In elected Species I-Figure 4, the electrodes are located outside the partition wall. 
The traversal is on the ground(s) that undue diverse searching should not be required.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is no co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasebe et al. (U.S. 2015/0107517).
Referring to Figures 1-3 and paragraphs [0026]-[0057], Hasebe et al. disclose a plasma processing apparatus comprising:  a processing container 101 having a cylindrical shape (par.[0026]); a pair of plasma electrodes 143a, 143b arranged along a longitudinal direction of the processing container while facing each other (par.[0041]); and a radio-frequency power supply 145 configured to supply a radio-frequency power to the pair of plasma electrodes, wherein the pair of plasma electrodes have a structure in which an inter- electrode distance at a position distant from a power feed position where the radio- frequency power is supplied is longer than an inter-electrode distance at the power feed position (Fig. 3, pars. [0049], [0056]-[0057]).
With respect to claim 2, the plasma processing apparatus of Hasebe et al. further includes wherein each of the pair of plasma electrodes 143a, 143b has a flat plate shape, and a thickness thereof at the position distant from the power feed position is thinner than a thickness thereof at the power feed position (Fig. 3, pars. [0049], [0056]-[0057]).
With respect to claims 3 and 8, the plasma processing apparatus of Hasebe et al. further includes wherein the pair of plasma electrodes 143a, 143b each have a flat plate shape and are arranged to be spaced apart from each other as a distance from the power feed position increases (Figs. 2-3, pars. [0049], [0056]-[0057]).
With respect to claims 5 and 10, the plasma processing apparatus of Hasebe et al. further comprising:  a plasma partition wall 141 configured to cover an opening formed along the longitudinal direction of the processing container, wherein the pair of plasma electrodes 143a, 143b are arranged on outer surfaces of both side walls of the plasma partition wall (Fig. 2, pars. [0040]-[0041]).
With respect to claim 6, the plasma processing apparatus of Hasebe et al. further includes wherein the pair of plasma electrodes 143a, 143b are symmetrically arranged with the plasma partition wall 141 interposed therebetween (Fig. 2, pars. [0040]-[0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kato et al.’708 and Chou et al.’668 teach a cylindrically shaped processing container with an elongated pair of plasma electrodes.  Asai et al.’722, Savas et al.’218, Ogawa et al.’308, and Yamamoto et al.’468 teach electrodes spaced apart having various distances and/or thickness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716